Hill, J.,
dissenting. I think the portion of the charge of the court, "whether it [malice] springs from ill will, or hatred, or jealousy, or revenge, or the frenzy of drunkenness” etc., is erroneous, because it is not authorized by the evidence. Central Ga. Power Co. v. Cornwell, 139 Ga. 1 (76 S. E. 387, Ann. Cas. 1914A, 880). And it is especially harmful because there was evidence going to show that in another case the defendant had been indicted for selling liquor; but there was no evidence in this case that the defendant was drinking when the homicide occurred, as in the case of Beck v. State, 76 Ga. 452 (6), where a similar charge was given and approved; nor was there any evidence in the present case as to the defendant being jealous; nor did the court in the present case expressly state that the charge as to " drunken frenzy” and "jealousy” was used as an illustration, as in the Beck case. If the court had stated that the reference was used as an illustration, the case would be different.